EXHIBIT 10.1

 

RESOLUTION OF THE SHAREHOLDERS

 

OF

 

CROWD 4 SEEDS, INC.

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 30th day of December, 2016.

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

MR. KOK CHEE LEE as Director & CEO

MS. SIEW HEOK ONG CFO

MS.SREYNEANG JIN as Executive Director & COO

 

The Above qualified people have been nominated, and have accepted their position
as DIRECTORS and OFFICERS of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 



Dated: 30th December, 2016 

 

 

 

Mr. Xinyu Wang

 

on behalf of Tycoon Luck Global Limited, Majority Shareholders

   

